Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

2.	Claims 1-11 are objected to because of the following informalities:  
In claim 1, line 20, “to be movable the” is unclear.
  Appropriate correction is required.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukase (U.S. 9,323,212).
	Fukase teach an image forming apparatus 100 (Fig.15) comprising a main body 101 including image forming portions (col.3, lines 45-57); an opening/closing unit 70 rotatable relative to the main body between a first open and second closed position by rotating about a pivot 70a – the closed position for forming a conveyance path for a recording sheet (Fig.1, col.6, lines 49-57); an opening/closing member 80 (double-side 
	Regarding claims 2,13, the open/closing unit 70 includes first and second engaging portions 70b located at either end of the main body which will be engaged with first and second portions 75 to be engaged with also at either end of the main body (see Fig.2, col.7, lines 5-19). 
	Regarding claim 3, when the open/closing member 80 is moved from the (second) open position to the (second) closed position, the open/closing unit also moves from the (first) open position to the (first) closed position; the protruding portion 83 contacting the gripping portion 77 and the rotation of the gripping portion 77 will engage the engaging portion 70b with the portion 75 to be engaged (see Fig.s 11-12).

	Regarding claim 5,15, the protruding portion 83 is a claw (hook). 
	Regarding claim 6,16, the image forming portion includes a plurality of image bearing members 1a, 1b, 1c, 1d and an intermediate transfer belt 10 in which developed images are sequentially transferred; the open close unit 70 includes a secondary transfer roller 12 (see Fig.s 1,15). 
	Regarding claim 7,17, the gripping portion 77 is rotational spaced from the “interlock” shaft 77a (pivot point) so as to enable movement of the gripping portion perpendicular to the “interlock” shaft; the rotation of the gripping portion rotates the first and second engaging portions 70b to release or engage with the portions 75 to be engaged (see Fig.8, col.10, lines 40-49). 
	Regarding claim 8,18, the opening/closing member 80 rotates about a rotational axis pivot point 80a so as to take a second open and second closed position; the second closed position is where the double sided conveyance path is formed. 
	Regarding claim 9,19, the open/close member 80 includes the protruding portion 83 and when the open/close member 80 rotates from the second closed position to the second open position, the protruding portion engages with the gripping portion 77 of the open/close unit 70 so as to release engagement of the first and second portions 70b to be engaged.
	Regarding claim 10, 20, the open/close member 80 includes the protruding portion 83 and when the open/close member 80 rotates from the second open position to the second closed position, the protruding portion engages with the gripping portion 
	Regarding claim 11,21, the protruding portion 83 includes a first and second protruding portion; the first and second protruding portions engaging the gripping portion 77 of the open/close unit 70 to rotate the first and second engaging portions 70b to engage with first and second portion 75 to be engaged with so as to close the open/close unit. 

4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Yasui et al., Shima, Yamamoto, Uohashi, Koshida, Shimoi, Lee et al., Sekina et al, Katogi et al. (JP), Mitsui et al (JP), Sekine et al. (JP), and Sumita (JP) all teach opening/closing secondary transfer units along with opening and closing covers which are relevent to the claimed invention. 

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B BEATTY whose telephone number is (571) 272-2130.  The examiner can normally be reached on M-F from 7 to 3.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Walter Lindsay, can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-2130. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

	
/ROBERT B BEATTY/Primary Examiner, Art Unit 2852